NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         MAY 22 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

DERRICK VERNON COLE,                             No. 17-56924

                Plaintiff-Appellant,             D.C. No. 5:17-cv-00974-JFW-SP

 v.
                                                 MEMORANDUM*
EDUCATIONAL CREDIT
MANAGEMENT CORPORATION,

                Defendant-Appellee.

                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                             Submitted May 15, 2018**

Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Derrick Vernon Cole appeals pro se from the district court’s judgment

dismissing his action alleging violations of the Fair Debt Collection Practices Act

and state law. We have jurisdiction under 28 U.S.C. § 1291. We review for an

abuse of discretion a district court’s dismissal pursuant to its local rules. Ghazali

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
v. Moran, 46 F.3d 52, 53 (9th Cir. 1995). We affirm.

      The district court did not abuse its discretion by dismissing Cole’s action

because Cole did not file an opposition to defendant’s motion for judgment on the

pleadings, or request an extension of time to do so. See id. at 53-54 (discussing

factors to guide the court’s evaluation of dismissal pursuant to local rules); see also

C.D. Cal. R. 7-9 (requiring the filing of an opposition or statement of non-

opposition to a motion no later than twenty-one days before the scheduled hearing

date); C.D. Cal. R. 7-12 (providing that the failure to file a required document may

be deemed consent to the granting of the motion); Harman v. Apfel, 211 F.3d 1172,

1175 (9th Cir. 2000) (“[T]he decision of a trial court is reversed under the abuse of

discretion standard only when the appellate court is convinced firmly that the

reviewed decision lies beyond the pale of reasonable justification under the

circumstances.”).

      In light of our disposition, we do not consider the merits of Cole’s claims.

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          2                                     17-56924